Barco, Deputy Attorney General,
—In your letter of June 7,1939, you state that the present balance in the “Liquor License Fund” includes accumulated interest in the amount of $36,447.60. This has accrued to the fund by reason of the temporary deposit of liquor license fees therein. You request that the Pennsylvania Liquor Control Board be advised as to what disposition shall be made of this accumulated interest.
You also state that, despite the passage of section 701 of what is commonly known as the Pennsylvania Liquor Control Act of November 29, 1933, P. L. 15, the legislature apparently did not contemplate that any interest might accrue by reason of the temporary retention of license fees, and that, therefore, it made no provision for the disposition thereof.
The Pennsylvania Liquor Control Act, supra, art. IV, sec. 407 (c), as reenacted and amended by the Act of June 16,1937, P. L. 1762, provides as follows:
“All license fees authorized under this section shall be collected by the board for the use of the municipalities or townships in which such fees were collected.”
Section 701 of said act is as follows:
“All license fees collected by the board under the provisions of this act, except fees for public service liquor licenses, sacramental wine and importers licenses, shall be paid into the State Treasury, through the Department of Revenue, into a special fund to be known as the ‘Liquor *216License Fund’. Fees for public service licenses, sacramental wine, importers licenses, permit fees, and compromise penalties in connection with the suspension of licenses, shall be paid into the State Stores Fund. The moneys in the ‘Liquor License Fund’ shall, on the first days of February and August of each year, be paid by the board to the respective municipalities and townships in which the respective licensed places are situated, in such amounts as represent the aggregate license fees collected from licensees in such municipalities during the preceding period.”
Although we are not concerned in this opinion with the disposition of the license fees collected by the Pennsylvania Liquor Control Board, it can readily be seen by this section of the Pennsylvania Liquor Control Act (section 701), which you have cited to us for consideration, that it provides only for the board regularly to collect all the license fees and to pay them into either the “Liquor License Fund” or into the “State Stores Fund”. We agree with your statement in respect to section 701, that it makes no provision for the disposition of any accumulated interest.
From a study of the Pennsylvania Liquor Control Act, we are of the opinion that the solution to your problem lies in section 18 of the Spirituous and Vinous Liquor Tax Law of December 5, 1933, P. L. 38, a statute in pari materia with the Pennsylvania Liquor Control Act. This section provides:
“All taxes, fines, penalties and interest, received, collected or accruing under the provisions of this act, shall be paid into the General Fund of the State Treasury by and through the department.”
It can readily be seen from the quoted section of the Spirituous and Vinous Liquor Tax Law, that the legislature did contemplate that there might be an accumulation of interest accruing under the administration of the Pennsylvania Liquor Control Act, and legislation in pari materia with it, and provided therefore for its dis*217position in that the Pennsylvania Liquor Control Board is to pay all such interest into the General Fund of the State Treasury.
We are, therefore, of the opinion, and you are accordingly advised, that the sum of $36,447.60, which represents accumulated interest which has accrued to the Liquor License Fund by reason of the temporary deposits of liquor license fees in said fund, should be paid by the Pennsylvania Liquor Control Board into the General Fund of the State Treasury.